      Case 19-05688-dd                    Doc 21 Filed 12/03/19 Entered 12/03/19 12:05:11                              Desc Amd Ch
                                               7 First Mtg Ntc (BNC) Page 1 of 2
Information to identify the case:

Debtor 1:
                      Jennifer Lee Stepp                                       Social Security number or ITIN:   xxx−xx−6841
                                                                               EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Matthew Ormiston Coons                                   Social Security number or ITIN:   xxx−xx−2528
(Spouse, if filing)                                                            EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        District of South Carolina              Date case filed for chapter:        7    10/29/19

Case number:           19−05688−dd

Official Form 309A−amd (For Individuals or Joint Debtors)
Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
(*See Reason for Amendment Below)                                                                                                       12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                    About Debtor 2:

 1.       Debtor's full name                     Jennifer Lee Stepp                                 Matthew Ormiston Coons

 2.       All other names used in the aka Jennifer Lee Richmond, aka Jennifer Lee Edds,
          last 8 years                aka Jennifer Lee Coons

 3.     Address                                  520 Stone Creek Dr                                 520 Stone Creek Dr
                                                 Charleston, SC 29414                               Charleston, SC 29414

 4.     Debtor's attorney                        Sean P. Markham                                    Contact phone 843−284−3646
                                                 Markham Law Firm, LLC
        Name and address                         PO Box 20074                                       Email: smarkham@markhamlawsc.com
                                                 Charleston, SC 29413−0074

 5.     Bankruptcy trustee                       Kevin Campbell                                     Contact phone (843) 884−6874
                                                 PO Box 684
        Name and address                         Mount Pleasant, SC 29465                           Email: kcampbell@campbell−law−firm.com
                                                                                                            For more information, see page 2 >
Official Form 309A−amd (For Individuals or Joint Debtors) Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline     page 1
      Case 19-05688-dd                          Doc 21 Filed 12/03/19 Entered 12/03/19 12:05:11                                             Desc Amd Ch
                                                     7 First Mtg Ntc (BNC) Page 2 of 2
 Debtor Jennifer Lee Stepp and Matthew Ormiston Coons                                                                                Case number 19−05688−dd


6. Bankruptcy clerk's office                   J. Bratton Davis United States                                                Hours open 9:00 am − 5:00 pm
                                               Bankruptcy Courthouse
   Documents in this case may be filed at this 1100 Laurel Street                                                            Contact phone: 803−765−5436
   address. You may inspect all records filed Columbia, SC 29201−2423
   in this case at this office or online at
   www.pacer.gov.                                                                                                            Date: 12/3/19

7. Meeting of creditors                                   at                                                                 Location:
   Debtors must attend the meeting to be        The meeting may be continued or adjourned to                       a later
   questioned under oath. In a joint case, both date. If so, the date will be on the court docket.
   spouses must attend. Creditors may attend, *** Valid photo identification required ***
   but are not required to do so.

8. Presumption of abuse                                   The presumption of abuse does not arise.
   If the presumption of abuse arises, you may have
   the right to file a motion to dismiss the case under
   11 U.S.C. § 707(b). Debtors may rebut the
   presumption by showing special circumstances.


9. Deadlines                                  File by the deadline to object to discharge or to                              Filing deadline: 2/3/20
                                              challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.                        You must file a complaint:
                                                          • if you assert that the debtor is not entitled to receive a
                                                          discharge of any debts under any of the subdivisions of 11
                                                          U.S.C. § 727(a)(2) through (7), or
                                                          • if you want to have a debt excepted from discharge under 11
                                                          U.S.C § 523(a)(2), (4), or (6).
                                                          You must file a motion:
                                                          • if you assert that the discharge should be denied under §
                                                          727(a)(8) or (9).

                                                          Deadline to object to exemptions:                                  Filing deadline: 30 days after the
                                                          The law permits debtors to keep certain property as exempt. If     conclusion of the meeting of creditors
                                                          you believe that the law does not authorize an exemption
                                                          claimed, you may file an objection.

10.Proof of claim Please do not file a                    No property appears to be available to pay creditors. Therefore, please do not file a proof
   proof of claim unless you receive a notice             of claim now. If it later appears that assets are available to pay creditors, the clerk will
   to do so.                                              send you another notice telling you that you may file a proof of claim and stating the
                                                          deadline.

11.Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                    asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                    United States bankruptcy law if you have any questions about your rights in this case.

12.Exempt property                                        The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                                          be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                                          You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                                          believe that the law does not authorize an exemption that the debtors claim, you may file
                                                          an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                                          object to exemptions in line 9.

13.*Reason for Amendment                                  to correct the joint debtor's middle name

14.Miscellaneous Notice                                   The Voice Case Information System (VCIS) will give status information on cases filed or
                                                          converted after 11/30/88. Call 1−866−222−8029. Please refer to the Court's web site at
                                                          www.scb.uscourts.gov for further information. Chapter 7 cases: Property of the estate may
                                                          be abandoned by the trustee at the meeting of creditors unless creditors or parties in
                                                          interest object to SC LBR 6007−1.

15.Options to Receive Notices                             (1) Anyone can register for the Electronic Bankruptcy Noticing program at
   Served by the Clerk by Email                           bankruptcynotices.uscourts.gov OR (2) Debtors can register for DeBN by filing local form
   Instead of by U.S. Mail                                'Debtor's Electronic Noticing Request (DeBN)' with the Clerk of Court. Both options are
                                                          FREE and allow the clerk to quickly send you court−issued notices and orders by email.
                                                          See Local Rule 9036−1.
 Official Form 309A−amd (For Individuals or Joint Debtors) Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2
